11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Brandon Nathaniel Arndt,                       * From the 39th District Court
                                                 of Throckmorton County,
                                                 Trial Court No. 1288.

Vs. No. 11-20-00032-CR                         * December 16, 2021

The State of Texas,                            * Memorandum Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)



     This court has inspected the record in this cause and notes that the trial court’s
judgment contains a clerical error. Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to show Appellant’s name to be
BRANDON NATHANIEL ARNDT.
     As modified, we affirm the judgment of the trial court.